Notice of Pre-AIA  or AIA  Status
The present application, filed after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2015-152692 A (applied in a previous action).
Claim 7:  '692 discloses an optical connector comprising: 
a first optical fiber 10 being a multicore optical fiber (MCF) having a plurality of cores 12 and a single cladding 11 surrounding each of the cores (see e.g. figs. 1, 4(b), 5, and [0029]-[0037]); and 
a first ferrule 30 comprised of zirconia ([0030]), the first ferrule including one end face and a through hole having an opening on the one end face, 5the first ferrule holding a tip part including an end face of the first optical fiber by the through hole, wherein
in a cross section of the multicore optical fiber, the cores are disposed surrounding a center of the cross section in a state in which a shortest distance from the center of the cross section to a center of each of the core is 5 µm or more, the cross section being perpendicular to a longitudinal direction of the multicore optical fiber (in the example of [0029], the distance is 45 µm);

Claim 8:  A side 15face of the tip part of the first optical fiber and an inner wall surface of the through hole of the first ferrule are bonded and fixed to each other (using  adhesive as described in [0022] and [0030]).
Claim 9:  The optical connector further comprises (see mainly fig. 9): 
a second optical fiber having the same structure as the first 20optical fiber; 
a second ferrule having the same structure as the first ferrule, the second ferrule holding a tip part including an end face of the second optical fiber; 
a guide structure 34 for opposing the first ferrule and the second 25ferrule to each other; and 
a press applying structure 37 for butting the one end face of the first31ACTIVE. 126590968.01FP18-0014-OOUS-SEI ferrule and one end face of the second ferrule against each other while applying a pressing force of 5N or more ([0025]).

Response to Arguments
	The 1/10/2022 remarks explain that claim 7 was amended to incorporate indicated allowable subject matter from claim 4 of parent application 16/569954.  
	Regarding the substance of the amendment, it was found that the previously applied JP 2015-152692 A reference discloses the added limitations and the rejection has been updated to address them.  However the rejection based on US 5796894 has been overcome.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


	
Contact Information
Examiner:  571-272-2360
Examiner's direct supervisor:  571-272-2397
Official correspondence by fax:  571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  See http://portal.uspto.gov/external/portal for more information about the PAIR system.  Questions regarding access to the Private PAIR system may be directed to the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/Michael Stahl/Primary Examiner, Art Unit 2874